NO. 07-10-00317-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

SEPTEMBER
14, 2010
 

 
IN RE GREGORY BANISTER, RELATOR

 

 
 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
 
MEMORANDUM OPINION
 
Relator Gregory Dean Banister has filed a
petition for a writ of mandamus.  He
seeks an order compelling respondent, the Honorable Felix Klein, to rule on
seventeen motions Banister asserts are pending in his habeas corpus proceeding.

In response to our request, Judge
Klein has filed a detailed response to Banister’s petition.  By it, he identifies each of Banister’s
motions and the corresponding ruling of the court.[1]  Accordingly, we do not reach the merits of
Banister’s issue, and the petition for writ of mandamus is dismissed as moot. See In re Duncan, 62 S.W.3d 333, 334 (Tex.App.--Houston [1st Dist.] 2001, orig. proceeding) (also
dismissing mandamus petition as moot after trial court ruling).
 
 
Per Curiam
 
            




 




[1] The response does not, however, indicate whether the
court’s rulings were memorialized in an order or orders filed with the district
clerk.  From his response, we presume
that Judge Klein has, or promptly will, sign and file an order or orders
expressing the trial court’s rulings and provide a copy to relator.